The offense is killing a squirrel in violation of the game law.
The accused was tried on a complaint and convicted in the Justice Court. The record does not otherwise show the result of the trial. The appeal to the County Court resulted in a verdict of conviction with penalty assessed at a fine of $35.00. The assessed penalty being below $100.00, this court has no jurisdiction to entertain the appeal. See C. C. P., 1925, Art. 53; Branch's Ann. Tex. P. C., p. 220, sec. 409; Vernon's Ann. Tex. C. C. P., 1925, Vol. 1, p. 93, see page 95.
The appeal is dismissed.
Dismissed. *Page 115 
                    ON MOTION FOR REHEARING.